Bond, J.
(dissenting). — I have thoroughly examined the record in this cause on the motion for rehearing, and the only conclusion, in my mind, to be drawn therefrom is that the judgment of the trial court should be affirmed under conceded principles of law.
The only point upon which this case was reversed, as shown in the opinion of the majority of the court, was the assumed error of the trial court in permitting the plaintiff to introduce witnesses in support of his “general reputation for honesty and truthfulness.” I *160do not think the admission of this testimony was error; on the contrary I do not think that, under the facts of this case, it could have been excluded.
Before this evidence was adduced the defendant had adopted the method of impeaching plaintiff, while he was undergoing cross-examination, by propounding" to him inquiries as to former statements made by him out of court, inconsistent with his testimony, to certain-persons, at certain times, and under certain circumstances. These outside statements, if true, tended to. destroy all faith in plaintiff as a witness, and to break down his whole moral character. The questions thus put, and the answers thus made, were as follows:
“Testimony of R. Lee Fulkerson (cross-examination by Col. Dyer). “Q. Do you know A. J. Bacon? A. I do.
“Q. Do you know where he lives? A. Yes, sir,. I know.
“Q. Do you recollect of ever having any conversation with him about this case? A. 1 do not.
“Q. Do you recollect of taking a cow over toMatson’s bull on one occasion? A. I do.
“Q. Do you recollect of Bacon calling you to come over? A. I do.
“Q. You recollect of his talking to you as you were going over? A. I do.
“Q. Do you recollect of having a conversation with him on your return? A. No, sir, I did not see him as I came back from Matson’s at all.
“Q. Will you say, on your return from Matson’s on that day, that you did not see him and talk to him with reference to him being a witness for you against Murdock? A. I don’t recollect any such conversation.
“Q. Didn’t you on that occasion want to know of. him whether he would not come to this court, and *161swear that he had heard Murdock say that you had stole those'notes? Didn’t you ask him that? A. I did not, sir.
“Q. Didn’t you at that time offer to pay him for it, if he would do so? A. I did not.
“Q. Didn’t you say you would allow him more according to the amount of the judgment you got against Murdock? A. No, sir, I did not.
“Q. Did you ever have any such conversation with him at all? A. No, sir.
“Q. Did you ever have any such conversation with him with reference to this matter? A. No, sir.
“Q. On no occasion? A. No, sir, on no occasion.
“Q. You know the man? A. Ido.
“Q. What is his name? A. A. J. Bacon.
“Q. Do you know Noah Bacon? A. Ido.
“Q. He is about your age? A. Yes, sir. I have known him all my life.
“Q. You were raised in the same neighborhood? A. Yes, sir. Not in the immediate neighborhood; about five or six miles from him.
“Q. Do you recollect the last time you met him in the county road, between Darst’s bottom and Augusta — he was going to Augusta — and having a conversation with him about the case? A. I have no recollection of it whatever.
"Q. Do you recollect of meeting there in the county road between Augusta and Darst’s bottom, and asking him whether old G-eorge Murdock had run him off the place or not? A. No, sir, I have no recollection of any such conversation.
“Q. I will ask you whether or not in that conversation in the road you did not ask him if he did not want to make money easy, and he said ‘yes,’ and *162didn’t you say then, lI will give you, $50, if you will swear that old Greorge Murdock told you that I stole those notes?’ A. No, sir, I did not say anything of the kind.
“Q. And didn’t he say that he would not do anything of the kind, and didn’t you say then, ‘I have got the notes, and old Greorge Murdock can’t prove how I got them?’ Á. No, sir.
“Q. Do you recollect of meeting him again in the county road between Murdock’s and Fulkerson’s? A. I do not.
“Q. Did you have any conversation with him then? A. I did not.
“Q. Didn’t you ask him in the second conversation, about a week after the time you saw him first, didn’t you meet him in the road and then ask him what he thought' about what you had said to him before, and didn’t he say to you, ‘I can’t do it?’ A. No, sir.
“Q. And didn’t you say to him then in that conversation that ‘I will give you $100, if you will swear that old Greorge Murdock told you I stole those notes?’ A. I did not.
“Q. You had no conversation at either of those times with him with reference to the matters about which I have asked you? A. I did not, sir.
, “Q. Do you know a young gentleman by the' name of Frank Smith? A. No, sir, I know an old gentleman by that name.
“Q. A man about thirty or thirty-five years old? A. No, sir, I don’t know any such man.
“Q. Do you know Henry Beverburg? A. I do.
“,Q. Do you recollect of seeing a man by the name of Smith at Beverburg’s cutting corn, and having a talk with him? A. I don’t have any *163recollection of it; I didn’t know that Mr. Beveiburg had any corn to cut.
“Q. Were you never at Beverburg’s farm, talking "to a man named Frank Smith? A. . I could not say, sir.
“Q. Between the eighteenth and twenty-second ■of October last? A. I was not, sir.
“Q. Then you never saw him and had no conversation with him at all, and you never said to him then, .at that time at Beverburg’s place, ask him, ‘Can’t you make money easier than by cutting corn’? A. I did not say it; I don’t know the gentleman; I never had .any talk with him?
“Q. Then you say positively that you never had .any talk with Mr. Smith? A. I do, sir.
“Q. At Beverburg’s or anywhere else? A. ■ No, sir.
“Q. Then you never said to Frank Smith, ‘I will give you $50 to swear that Murdock told you that I paid those notes off?’ A. I did not, sir. .
“Q. And you never said to him that George •Murdock will never find those notes, for I have got them and he can’t prove how I got them. A. I never had any conversation with him; I don’t know the gentleman.
“Q. And didn’t he tell you then that he would do no such thing, and didn’t you then ask him to say nothing about it? A. I have told you that I never had any conversation with Mr. Smith.
“Q. You never had any conversation with him at .all? A. I did not, never in my life.
“Q. Don’t you know him? A. No, sir, I do not.”
A.t the close of the plaintiff’s case the defendant introduced the several witnesses referred to in his' foregoing cross-examination of the plaintiff, who testified., to-wit:-
*164“Testimony of A. J. Bacon (direct examination by Col. Dyer): Q. What is your full name, Mr. Bacon? A. Andrew Jackson Bacon.
‘‘Q. How old a man are you? A. I am forty-six.
“Q. Where do you live? A. I live at Darst’s • bottom.
“Q. How long have you known Lee Fulkerson? A. All his life.
“Q. Mr. Bacon, I will get you to state whether you ever had a conversation with Mr. Lee Fulkerson about this case at any time? A. We had a small conversation.
“Q. State where it was? A. It was on old man Murdock’s farm, where I had a piece of corn.
“Q. I will get you to state what he did state in that particular; state what was said by him, and what was said to him, at that time? A. Well, he told me that old man Murdock was going to get him into trouble, and he would like to have my assistance if I would help him out with it; that is what he said.
"Q. Well? A. He said he would pay me a reasonable amount, if I would assist him in the matter. I told bim I did not have anything to do with it. Well, he said he would give me $50, if I would swear that old man Murdock said he had stolen those notes. I told bim I would not do any such thing.
“Q. ■ Then what did he say? A. Then he told me he would give me more, if he recovered it from the old man Murdock; that was all the conversation.
"Q. Whereabouts was that conversation? A. It was right outside of the cornfield, on the place called the Bloomfield place of Mr. Murdock’s.”
“Testimony of Noah Bacon (direct examination by Col. Dyer): Q. What is your name? A. Noah Bacon.
"Q. Where do you live? A. On Murdock’s place in Darst bottom.
*165“Q. I will get you to state whether, in August last, you had a conversation with Lee Fulkerson between Darst bottom and Augusta, and where you were going at the time you saw him? A. I was going to Augusta, and I met him in the county road; he was ■coming from Augusta.
“Q. Do you know what day in the week it was? A. No, sir.
“Q. I will get you to state whether or not he then said to you, you would like to make some money easy? A. Yes, sir.
“Q. Did you reply to that, ‘I always like to make money as easy as I can?’ A. Yes, sir, that is what I said.
“Q. Did he then say to you, ‘I will give you $50, if you will swear that old George Murdock told you that I stole those notes?’ A. Yes, sir.
“Q. Did you reply to him by saying, ‘I will not swear to anything of the kind?’ A. Yes, sir.
“Q. After that time did you meet this man, Lee Fulkerson? A. Yes, sir, I met him a short time after that; I don’t remember how long, may be a week or two weeks.
“Q. Where did you meet him a second time? A. Between his house and my house on the'county road; I don’t remember exactly what place.
“Q. Did you have any conversation with him at that time? A. Yes, sir, he spoke to me, and, after talking a little while, he asked me what I thought about what he had said before.
“Q. What did you say to that? A. I said,‘No, I have not thought anything about it.’
“Q. What did he then say? A. He says,‘If you will do what I spoke about before, I will give you $100.’ I told him ‘No, I would not do anything of the kind.’
*166“Q. .Was there anybody present at this conversation? A. No, sir.
“Q. What else took place; if you have anything further in relation to this conversation than what you have related to the jury; did anything take place? A. No, sir, nothing else.”
“Testimony of Prank Smith (direct examination by Col. Dyer): What is your full name? A. Prank Smith'.
“Q. Are you acquainted with Lee Fulkerson? A. Yes, sir, I met him once.
Q. Do you recbllect the time when you met this plaintiff, Mr. Lee Fulkerson? A. Yes, sir.
"Q. What time was it? A. In October of this year.
“Q. Where did you meet him? A. I was cutting corn for a man by the name of Henry Beverburg in Darst bottom, and this man came to me.
“Q. When you met Mr. Lee Fulkerson at Mr. Beverburg’s place in October, last month, I will get you to state whether or not at that time, in that conversation, he asked you this question: ‘Can’t you make money easier than by cutting corn.’ A. Y.es, sir.
“ Q. Did he then ask you if you would like to be a witness in this case? A. Yes, sir.
“Q. What was your answer to that? A. I told him, ‘No, sir.’
“Q. What did he then say? A. He said he would give me $50, if I would swear that I had heard Murdock say that Lee Fulkerson had paid those notes off.”
It is difficult to conceive a more apt or complete illustration of the impeachment of a witness under cross examination by laying grounds for the impeaching testimony, and by subsequently introducing the *167same, than was employed by the defendant in the testimony above quoted. That such impeachment is proper, and that it affords the witness thus impeached the correlative right of supporting his general reputation to the extent it is thus attacked, is sustained by the following cases: 1 Greenleaf on Evidence [15 Ed.] sec. 469; 1 Wharton on Evidence, secs. 551, 552, 559; State v. Grant, 79 Mo. 113, 132, 133, par. 3; Mueller v. Hospital Ass’n, 73 Mo. 242; State v. Cooper, 71 Mo. 436, 442; State v. Breeden, 58 Mo. 507, 508; State v. Foye, 53 Mo. 336, 338; Gregory v. Cheatham, 36 Mo. 155, 161; State v. Develin, 7 Mo. App. 32, 36, 37; Spaunhorst v. Link, 46 Mo. 197; Isler v. Dewey, 71 N. C. 14.
The questions put to the plaintiff while being cross-, examined, and his answers thereto, and the testimony introduced by defendant upon the foundation thus laid, make a case of impeachment pure and simple, and not a case of mere independent evidence offered in contradiction of plaintiff’s former testimony; such mere contradiction takes place when the contradictory matter is offered on its own basis, and not to carry out a carefully planned and prepared impeachment. For instance, had defendant in this case refrained from his preliminary inquiries of plaintiff in the mode pointed out by law for impeachment, whüe he was testifying as a witness before the triers of the fact, it might have been competent for defendant to have introduced the substance of the testimony of the Bacons as an admission against his interest by plaintiff, in his relation as party to the suit, and this is the only effect of Moriarty v. Railroad, L. R. 5 Q. B. 314, wherein evidence, that a husband, who was suing a railroad company for injuries to his wife, had endeavored to procure false testimony, was received as an admission by conduct that his cause was an unrighteous one. It was held *168that, the husband being a party of record to the cause and entitled to the whole of the recovery, the defendant was entitled to prove by independent evidence his acts and the conduct in this respect. It is important to note that the husband in that case was not a witness, and that the reception of the evidence as to his conduct was, as in all cases of admissions against interest, put solely on the ground that he was a party to the suit and its real beneficiary.
In the case at bar the distinguishing facts are that Fulkerson, the plaintiff, was a witness, and was directly impeached by the method prescribed by law for impeaching witnesses on cross-examination. Now to say that because, if he had not been a witness and had not been impeached as such witness, the same evidence which discredited him as a witness might have been proved independently against him as an admission, and that, therefore, he could not avail himself of the protection which the law gives a witness when thus attacked, is in effect to destroy the force of his testimony, and his practical utility as a witness in his own case. This cannot be the design of the law. The statutes, which make parties competent witnesses, give them as such the same right to support their testimony when impeached, that it gives to all other witnesses.
I submit that the record in this cause will not bear any other construction than that it shows an impeachment of plaintiff as a witness, and not a mere contradiction of his evidence by other witnesses, or independent proof as to matters of quasi admission against bim as a party to the suit. I hold that this impeachment of the plaintiff in his capacity as a witness entitled him to repel the attack by adducing evidence supporting his credit, to the extent it was assailed before the triers of the fact. I, therefore, deem the opinion of the majority of the court on the point of reversal of this *169•case contrary to the opinions of the supreme court, supra, and have certified and transferred this cause under the constitution to the supreme court of the state, .to be by it reheard and determined.